Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The IDS submissions on 7/10/2019, 9/16/2019, 9/30/2019, 11/06/2019, 2/10/2020, 4/23/2020, 6/04/2020, 6/25/2020, 1/15/2021, and 1/27/2021 have been received and reviewed.  Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”  Examiner notes that pointing to the total number of pages in a larger document (e.g. “134 pages”) is not considered an indication of relevant pages.
It is noted that it is impractical for the Examiner to review the references thoroughly in view of the number of references cited. By signing the accompanying IDS document(s), the examiner is acknowledging the submission of the document(s) and indicating that only a cursory review has been made of the cited references.  It is desirable to avoid the submission of long lists of documents if it can be avoided.  Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Young on 1/8/2021.
The application has been amended as follows: 

1.	(Proposed Amendment) A method for managing instruction blocks in an instruction window disposed in a processor, comprising:
	mapping an instruction block including one or more decoded instructions from an instruction cache into the instruction window;
	allocating resources for the instruction block in which the resources include control bits and operands that are associated with each of the one or more decoded instructions in the instruction block;
	maintaining one or more pointers among the resources and the one or more decoded provide an original control state for a control unit disposed in the processor;
	refreshing the instruction block without re-fetching the instruction block from the instruction cache; and
	reusing the resources by following the one or more pointers back to the original control state
	wherein instruction block sizes are indicated to the control unit using a pointer to a size table that is expressed using one of logic, register, memory, or code stream.
	
2.	The method of claim 1 further including performing bulk allocation for each instruction block that is fetched from the instruction cache to obtain resources that are associated with each of the one or more instructions in the instruction block.

3.	The method of claim 1 further including maintaining operands and control bits in an operand buffer that is decoupled from the instruction window so that resources are pre-validated when an instruction block is refreshed.

4.	The method of claim 3 in which the control bits include operand readiness status.

5.	The method of claim 1 in which the resources include opcode.

6.	The method of claim 5 further including utilizing instruction blocks based on a program and refreshing the instruction block when execution of the program is performed using a programmed loop.

7.	(Proposed Amendment) An instruction block-based microarchitecture, comprising:
	a control unit; 
	one or more operand buffers; and
	an instruction window configured to store decoded instruction blocks to be under control of the control unit in which the control includes operations to:
	map instruction blocks into the instruction window so that a new 
	allocate resources for instructions in the new instruction block in which the resources include control bits or operands, and
	decouple the instruction window from the one or more operand buffers so that blocks of instructions and blocks of operands are managed independently by maintaining one or more pointers between the instructions and the resources so that the resources are pre-validated 
	wherein instruction block sizes are indicated to the control unit using a pointer to a size table that is expressed using one of logic, register, memory, or code stream.
 
8.	The instruction block-based microarchitecture of claim 7 further including a configuration to map the instruction blocks based on restrictions designated in a header of the instruction block.
	
9.	The instruction block-based microarchitecture of claim 8 in which the designated restrictions include one of alignment restrictions or instruction block capacity restrictions of the instruction window.  

10.	The instruction block-based microarchitecture of claim 7 further including a configuration to track an order of the instruction blocks in the instruction window and commit instruction blocks out of order.

11.	The instruction block-based microarchitecture of claim 7 further including an on-chip network that enables a plurality of processor cores to be composed or decomposed.

12.	The instruction block-based microarchitecture of claim 11 further including a configuration to maintain decoupling between a logical instruction window and one or more logical operand buffers when the plurality of processor cores are composed.

13.	The instruction block-based microarchitecture of claim 11 further including a 

14.	The instruction block-based microarchitecture of claim 7 further including a configuration to refresh the instruction block without re-fetching the instruction block from an instruction cache.

15.	(Proposed Amendment) A control unit disposed in a processor that is arranged to perform a method for instruction block management, comprising:
	maintaining an instruction window for buffering one or more instruction blocks;
	maintaining one or more operand buffers for buffering resources for the one or more instruction blocks;
	tracking state using pointers among the instruction blocks and the buffered resources;
	when refreshing an instruction block, following the pointer to reuse the tracked state, 
		wherein instruction block sizes are indicated to the control unit using a pointer to a size table that is expressed using one of logic, register, memory, or code stream.
	 
16.	The control unit of claim 15 further including clearing control bits and setting a new pointer when committing an instruction block.
 
17.	The control unit of claim 15 further including decoupling the instruction window from the one or more operand buffers so that blocks of instructions and blocks of operands are maintained in a non-corresponding basis.

18.	The control unit of claim 15 further including allocating the buffered resources in bulk so that resources are obtained for all instructions in the instruction block.

19.	The control unit of claim 15 further including maintaining a logical instruction window that encompasses a plurality of processor cores.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to explicitly teach maintaining one or more pointers among the resources and the one or more decoded instructions in the block to provide an original control state for a control unit disposed in the processor; wherein instruction block sizes are indicated to the control unit using a pointer to a size table that is expressed using one of logic, register, memory, or code stream in view of the rest of the limitations of claim 1 and other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/William B Partridge/Primary Examiner, Art Unit 2183